Citation Nr: 0513386	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  02-01 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increase in the 50 percent evaluation 
currently assigned for residuals of a fracture of the skull 
with non-disfiguring scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from April 1948 to April 1952.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a May 2000 decision by the RO 
which denied an increased evaluation in excess of 50 percent 
for the residuals of a skull fracture.  A personal hearing at 
the RO was held in August 2002.  The Board remanded the 
appeal to the RO for additional development in November 2003.  

By rating action November 2002, service connection was 
established for dementia secondary to the service-connected 
skull fracture.  A 50 percent evaluation was assigned, 
effective from February 25, 2000, the date of receipt of 
claim.  38 C.F.R. § 3.400 (b)(2)(i).  The veteran and his 
representative were notified of this decision and did not 
express dissatisfaction with the rating assigned.  
Accordingly, this issue is not in appellate status and will 
not be addressed.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The skull fracture residuals are manifested by a non-
disfiguring scar, without brain hernia.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
residuals of a fracture of the skull with non-disfiguring 
scar are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.71a, Part 4, Diagnostic Code 5296 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, although the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
noted that the statute and the regulation provide for pre-
initial-AOJ adjudication notice, the Court also specifically 
recognized that, where, as in the case currently before the 
Board, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 because an initial AOJ adjudication had 
already occurred.  

The veteran's original claim was received in February 2000, 
many months before the enactment of VCAA.  The Board 
concludes that information and discussions as contained in 
the May 2000 rating decision, the February 2002 statement of 
the case, the November 2002, and December 2004, supplemental 
statements of the case (SSOC), the November 2003 Board 
remand, and in letters sent to the veteran in May 2000, March 
2001, February 2002, and March 2004 have provided him with 
sufficient information regarding the applicable regulations.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefits sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  The 
veteran also testified at a personal hearing at the RO in 
August 2002.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify him what evidence would be secured by VA 
and what evidence would be secured by the veteran is 
harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board finds that the record has been fully developed, and 
that it is difficult to discern what further guidance VA 
could have provided to the veteran regarding what additional 
evidence he should submit to substantiate his claims.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  There is 
no indication that there is additional evidence to obtain; 
there is no additional notice that should be provided; and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the veteran by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the 
veteran.  The Board concludes that any such error is 
harmless, and does not prohibit review of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

Factual Background

Service medical records show that the veteran sustained a 
skull fracture after he was struck by a projectile in service 
in September 1951.  Examination revealed a 1-cm diameter hole 
just behind and above the right ear which was hemorrhaging 
profusely with a few bone fragments in the hair and 
surrounding the wound.  The wound was irrigated and he was 
later transferred to a military hospital.  The veteran denied 
any difficulty in sight, speech, or movement of his limbs, 
but reported a sharp ache in the right parieto-occipital 
area.  A partial craniotomy with debridement of scalp, skull, 
and brain material was accomplished without complication.  
When transferred to a Naval hospital in October 1951, his 
only complaint was occasional mild, dull right side occipital 
headaches which were relieved with aspirin.  Subsequent 
electro-encephalogram, eye consultation, and psychiatric 
evaluations were negative.  The diagnosis was absence, 
acquired, right parietal bone due to right parietal 
craniotomy.  

In March 1952, the cranial defected was repaired by insertion 
of a tantalum plate; the procedure was accomplished without 
complication.  The veteran's condition was good and he was 
asymptomatic following the surgery.  The records indicated 
that he would have been returned to duty, but was referred to 
a Medical Evaluation Board because his enlistment obligation 
was to expire within days.  In May 1952, the a Medical 
Evaluation Board found the veteran unfit for military duty, 
and he was subsequently retired from service and awarded 
medical retirement pay.  

An original claim of service connection for residuals of a 
head injury was received in June 1962.  However, the veteran 
failed to report for a VA examination and his claim was 
denied.  A request to reopen his claim was received in 
February 1967.  

VA neurological examination in April 1967 showed complaints 
of occasional headaches and difficulty sleeping on the side 
of his wound.  Other than an irregularity in the right 
parietal area where the plate was inserted, there was no 
evidence of any clinical or neurological abnormalities.  VA 
psychiatric examination at that time revealed no evidence of 
any abnormalities.  

By rating action in May 1967, service connection was 
established for partial skull loss measuring 6.5 by 3.5 cm.  
A 50 percent evaluation was assigned, effective from February 
2, 1967, the date of receipt of claim.  That rating has 
remained in effect ever since.  

A claim for an increased rating was received in February 
2000.  

The veteran underwent several VA examinations, including 
psychiatric and neurological evaluations during the pendency 
of the appeal.  The veteran's complaints included occasional 
headaches and blurry vision.  He also reported some 
impairment of memory and judgment.  VA neurological 
examination in April 2000 noted no history of seizure 
activity or brain tumor, and no evidence of any neurological 
impairment.  There was no demonstrable peripheral or 
autonomic system impairment and no functional impairment of 
the neck.  The veteran wore glasses for presbyopia.  A skull 
x-ray study showed a metal plate in the right parietal 
region; no other abnormalities were noted.  Cranial nerve 
function was normal.  

A VA scar examination revealed a 6 cm crescent-shaped scar 
from insertion of the metallic plate which was smooth, white, 
and flat.  It was not noticeable unless his hair was parted 
and inspected for.  The scar was not tender or adherent, and 
the skin was normal with no breakdown or ulcerations.  The 
plate was appreciated by palpation but not noticeable as far 
as cranium symmetry was concerned.  There was no 
disfigurement appreciated.  The diagnosis was scalp scar, not 
disfiguring.  

On VA brain and spinal examination in October 2000, the 
examiner noted left lateral gaze, with three beats of coarse 
nystagmus in the left eye, severe decrease in 128hz vibratory 
perception in his toes, and bilateral graded sensory levels 
to pin prick above the ankles.  The veteran did not perform 
hopping on the left foot well and was hypo-reflexic 
throughout with down going toes.  Otherwise, the examination 
was within normal limits.  

A VA eye examination in February 2001 showed essentially 
normal corrected visual acuity and visual fields.  The 
diagnosis included history of ocular migraine episodes, known 
insulin-dependent diabetes mellitus with early background-
type diabetic retinopathy, bilaterally, and normal visual 
acuity and visual fields.  

A VA CT head scan without contrast in February 2001 showed an 
old right posterior parietal craniotomy, covered by a large 
metallic plate obscuring the underlying brain to some degree 
and a hypodensity in the right posterior parietal lobe 
without associated mass, probably encephalomalacia.  No other 
abnormalities were detected.  

VA epilepsy and narcolepsy examination in February 2001 was 
essentially normal.  

Law & Regulations

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Analysis

The veteran is currently assigned a 50 percent evaluation for 
his head injury under Diagnostic Code (DC) 5296 which 
provides, in pertinent part, for a 50 percent evaluation when 
there is loss of part of the skull, both inner and outer 
tables, without brain hernia, involving an area larger than 
the size of a 50-cent piece or 1.140 inches squared (7.355 cm 
squared).  The next and only higher schedular evaluation 
under DC 5296 is 80 percent and requires skull loss with 
brain hernia.  The rating criteria provide that additional 
intracranial complications are rated separately.  

In this case, the veteran does not satisfy the criteria for 
an 80 percent evaluation.  The VA examinations conducted 
during the pendency of the appeal, including CT scans and x-
ray studies, do not show evidence of current brain 
herniation.  The Board points out that a separate 50 percent 
evaluation was assigned by the RO in November 2002 for 
intracranial residual manifested by dementia.  However, there 
is no clinical or diagnostic evidence of brain hernia.  
Accordingly, an evaluation in excess of 50 percent under DC 
5296 is not warranted.  




ORDER

An increased evaluation for residuals of a fracture of the 
skull with non-disfiguring scar is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


